Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I, claims 1-11 in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that applicant believes that the full scope of the invention could be searched and examined without undue burden on the office.  This is not found persuasive because (at least) the scope of the search for each of the different groups presented is not coextensive.  The office would have to spend significant resources considering the art for each of the non-elected groups that would not otherwise be required for the elected groups.
The requirement is still deemed proper and is therefore made FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cellulose Nanofibril Aerogels: Synergistic Improvement of Hydrophobicity, Strength, and Thermal Stability via Cross-Linking with Diisocyanate” , hereinafter, Jiang 2017.
	This reference, published 1/12/2017, more than one year before the filing date of the instant priority application, teaches a process for the formation of a cellulose nanofibril aerogel comprising forming a reaction mixture of nanofibrillated cellulose, acetone and HCl, crosslinking the gel with methylene diphenyl diisocyante (MDI), washing the crosslinked reaction mixture with acetone, exchanging the solvent with t-butanol and freeze-drying the resultant product at -50C and 0.05mbar.  With respect to claim 11, the product is subsequently heated from 25C during thermogravimetric analysis.  This heating step is indistinguishable from a further drying step in at at least 20 C.  With respect to claim 7, the limitations recited apply only when one or more coated polymers is selected as the crosslinking agent.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732